     Case 1:19-cv-01952-JGK-KNF Document 39 Filed 01/25/21 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
LUXURY LEASE COMPANY,
                                               19-cv-1952 (JGK)(KNF)
                   Plaintiff,
                                               MEMORANDUM OPINION
          - against -                          AND ORDER

31 S. 2ND JIG AND JUSTIN WOLK,

                    Defendants.
────────────────────────────────────

JOHN G. KOELTL, District Judge:

     Pending before the Court are the objections by plaintiff

Luxury Lease Company (“LLC”) to the Report and Recommendation

(“Report”) of Magistrate Judge Fox, dated November 5, 2020. The

plaintiff commenced this action against the defendants, 31 S. 2ND

JIG and Justin Wolk, seeking damages for breach of contract and

conversion.   At all stages of this proceeding, the defendants

have failed to appear, answer, or otherwise respond to either the

Complaint or to Court Orders.

     The case was referred to Magistrate Judge Fox for an inquest

on damages, after the Court determined that a default judgment

should be issued in favor of LLC. ECF No. 30, 31. On June 15,

2020, Magistrate Judge Fox ordered the plaintiff to file “(1)

proposed findings of fact and conclusions of law; and (2) an

inquest memorandum of law, accompanied by supporting affidavits

and exhibits, setting forth proof of its damages.” ECF No. 32.

The plaintiff was also ordered to serve these papers on the
     Case 1:19-cv-01952-JGK-KNF Document 39 Filed 01/25/21 Page 2 of 3



defendants, who were similarly ordered to file any opposing

papers. Id.   The plaintiff complied with this Order, and the

defendants failed to respond.     On November 5, 2020, Magistrate

Judge Fox issued the Report, recommending that no damages be

awarded, because the plaintiff failed to satisfy its burden of

demonstrating its contractual damages to a reasonable certainty.

As the Magistrate Judge noted, LLC “has established its claim for

breach of contract” against the 31 S. 2ND JIG, Report at 7, but

the Magistrate Judge stated that LLC’s allegations are

“insufficient to establish Wolk’s liability” for breach of the

lease agreement, because there is no evidence Wolk personally

guaranteed the lease. Id. At 8.     In addition, the Magistrate

Judge stated that the plaintiff has failed to “point to a

specific contractual clause giving rise to its damage

calculations” or “make citations to any substantive law governing

the damages it seeks.” Id. at 9.        Further, the Magistrate Judge

noted that he cannot rely on certain submitted exhibits, because

they were not properly authenticated. Id. at 10.

     The plaintiff has filed a letter, objecting the Report, and

requested an opportunity to submit further authenticated proof,

in order to establish Wolk’s personal liability and support

damages, and to correct incorrect cross-references in its papers.

ECF No. 37.




                                    2
       Case 1:19-cv-01952-JGK-KNF Document 39 Filed 01/25/21 Page 3 of 3



       The Court has reviewed the Report de novo in light of the

plaintiff’s objections. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P.

72(b)(2).    The plaintiff appears to have complied with all of the

Magistrate Judge’s orders in this matter, and its mistakes and

omissions appear inadvertent.       The plaintiff’s request to submit

additional evidence to supplement its submission is a reasonable

one.    As the Court of Appeals has recently advised, when

plaintiffs have complied with a Magistrate Judge’s orders, such

plaintiffs should be given a fair opportunity to address or

correct minor deficiencies in their submissions. Hernandez Gomez

v. 4 Runners, Inc., 769 F. App'x 1, 3 (2d Cir. 2019). See also

Yunjian Lin v. Grand Sichuan 74 St Inc., No. 15-CV-2950, 2020 WL

3072290, at *2 (S.D.N.Y. June 10, 2020).

       Therefore, the plaintiff’s objections are sustained. The

plaintiff will be granted an opportunity to cure the deficiencies

identified in the Report, by filing a revised submission,

supported by accompanying exhibits and affidavits. The matter is

remanded to Magistrate Judge Fox, and the plaintiff is directed

to comply carefully with Magistrate Judge Fox’s further orders.



SO ORDERED.

Dated:      New York, New York
            January 25, 2021              ___ /s/ John G. Koeltl______
                                                 John G. Koeltl
                                          United States District Judge




                                      3
